Citation Nr: 1644488	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a heart disability, to include non-ischemic heart disease and valvular heart disease, due to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1960 to December 1967 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for atrial fibrillation.  

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has re-characterized the Veteran's claim as secondary service connection for his heart disease, to include non-ischemic disease and valvular heart disease, in light of the multiple heart diagnoses of record.   

The Veteran testified at a videoconference hearing before the undersigned Veteran Law Judge, in August 2016, and transcript of the hearing is of record.   

Notably, the Veteran filed an appellate brief in August 2016 asserting that he wishes to withdraw his increase rating claim for bilateral hearing loss and erectile dysfunction.   However, the Board notes that the Veteran never raised these issues in his substantive appeal, VA Form 9.  Therefore, these increased rating claims for bilateral hearing loss and erectile dysfunction are not properly before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The Veteran's non-ischemic heart disease and valvular heart disease are aggravated by his service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for service connection for heart disability, to include non-ischemic heart disease and valvular heart disease, due to service-connected diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied. In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Heart Disability 

The Board has considered all of the issues the Veteran raised and the relevant evidence in the record.  

The Veteran's initially claim, filed in 2011, was for direct service connection for ischemic heart disease to include atrial fibrillation due to exposure to Agent Orange in Vietnam.  Under VA regulations, certain conditions, such as an ischemic heart disease, are generally presumed to be associated with in service herbicide exposure, 38 C.F.R. § 3.309 (e).  Here, the Veteran does not have diagnosis in the record for an ischemic heart disease. To the contrary, a VA examination result from July 2011 shows that he does not have a diagnosis for an ischemic heart disease.  Thus, the Veteran's claim is not presumptively service-connected under 38 C.F.R. § 3.309(e). 

In his VA Form 9, filed November 2014, the Veteran stated that his condition is compensable under 38 C.F.R. § 3.309(a).  Certain chronic diseases that manifest in service or within a specified period of time following discharge from service may be service-connected on a presumptive basis under 38 C.F.R. § 3.309(a).  Here, the Veteran contends that his heart disease is a chronic disease within the definition of endocarditis.  Although the Veteran service treatment record has an EKG from February 1962, where there were some abnormalities, by his own account, the Veteran was never treated for heart condition during his service in the military.  See August 2016 Board Hearing Transcript at 3.  However, the Veteran reported experiencing night sweats right after returning from Vietnam.  In July 2014, a VA medical examiner opined that night sweats were unlikely related the Veteran's heart disease.  Therefore, there is no medical evidence of record to suggest the chronicity of the Veteran's heart disease.  Nor is there sufficient evidence to show that his condition manifested to compensable degree within the applicable time limit.  Therefore, the Veteran's claim is not presumptively service-connected under 38 C.F.R. § 3.309(a).  

In January 2015, the Veteran submitted a written amended claim, which reframed the issue before the Board.  That is, the Veteran stated that he never intended to file a claim for ischemic heart disease.  Rather, he contends that his heart disease was worsened or aggravated by his service-connected diabetes mellitus, type II.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the Veteran's private medical treatment records reflect that he was diagnosed with heart disease in 2005.  The Veteran has diagnoses for left ventricular hypertrophy, sever left atrial dilation, mild aortic valve thickening, and regurgitation, sever mitral valve prolapse, prolapse of the middle scallop of the posterior mitral valve leaflet, mild tricuspid regurgitation, and trace pulmonic valvular regurgitation.  Accordingly, the Veteran has current heart disability, which satisfies the first element of secondary service connection.  

With respect to the second element of a secondary service connection claim, the record has a medical opinion signed by Dr. R. B., in August 2016, which the Board finds competent and probative.  The opinion concludes that the Veteran's non-ischemic heart disease and valvular heart disease have worsened since his diabetes diagnosis in 2011.  As the cardiologist that treated the Veteran for years, Dr. R. B likely has insight into the progression of the Veteran's heart disease.  In addition, the opinion takes into consideration the Veteran's VA treatment records.  The opinion is also consistent with medical literature of record, filed August 2016, which suggests a link between diabetes mellitus, type II, and atrial fibrillation.  

Furthermore, additional evidence in the record, showing that the Veteran's heart disease was stable prior to his diabetes diagnosis, bolsters the probative value of the August 2016 medical opinion. For instance, there are letters written by Dr. R. B. in 2007 and 2010, indicating that the Veteran's heart disease was stable and asymptomatic at that time.  Also, the Veteran's private medical record from, Dr. I.D., shows that the Veteran's heart exam was normal in May 2006.  

In sum, the Board finds that the Veteran's claim meets the second element of a secondary service connection claim.  Based on the August 2016 opinion of Dr. R. R., it at least as likely as not that the non-ischemic heart disease and the valvular heart disease are proximately aggravated by service-connected diabetes mellitus type II. 

Therefore, the Veteran's claim for secondary service connection for his heart disability, including non-ischemic and valvular heart disease, is granted.


ORDER

Service connection for heart disability, including non-ischemic heart disease and valvular heart disease, due to service-connected diabetes is granted. 


____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


